VOTING AGREEMENT

        THIS VOTING AGREEMENT (“Agreement”) is made and entered into in
duplicate this 3rd day of May, 2002, by and between Albert Allen Golusin, an
individual residing at 10641 N. 44th St, Phoenix, AZ 85028 (“Golusin”), John
James Shebanow, an individual residing at 4945 Kingston Way, San Jose, CA 95130
(“Shebanow”) and Project 1000, Inc., a Nevada corporation, its affiliates,
assigns, parent and or subsidiary corporations, with a place of business at 668
North 44th Street, Suite 248, Phoenix, Arizona 85008 (“P1”) (collectively
referred to herein as the “Party” and or “Parties”).


BACKGROUND

        A.    Golusin, Shebanow and P1 are currently shareholders of Fan Energy,
Inc., a Nevada corporation (“FNEY”) that is listed on the Over The Counter
Bulletin Board (“OTCBB”) under the symbol FNEY.

        B.    Golusin, Shebanow and P1, individually and collectively, desire to
vote their respective shares in concert on certain issues that may require their
respective votes during the term hereof.

        C.    As a result, Golusin, Shebanow and P1 have determined that it is
in the best interests of each Party that they (i) Vote in concert on certain
issues as defined herein, (ii) Vote in concert with P1, and (iii) Vote as
directed by P1 during the Term as defined herein (collectively, the “Voting
Parameters”).

        D.    It is the desire of the Parties to enter into this Agreement and
to be legally bound thereto.

        NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES, COVENANTS AND
UNDERTAKINGS SPECIFIED HEREIN AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE
OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES AGREE WITH EACH OTHER AS FOLLOWS:

        1.    Term of Agreement. This Agreement shall be in full force and
effect commencing May 3, 2002 and concluding at the close of business on the
effective date of a contemplated acquisition and or merger agreement between
FNEY and SunnComm, Inc., a Nevada corporation that currently trades on the OTC
Pink Sheets under the symbol SUNX (the “Term”).

        2.    Voting Parameters. During the Term, Golusin, Shebanow and P1
hereby agree, ratify and affirm that they will vote their respective shares of
FNEY in concert with P1 and at the direction of P1 pursuant to NRS 78.365 (3)
(a) (b) and (c) of the Nevada Revised Statutes which states as follows:

                 “An agreement between two or more stockholders, if in writing
and signed by them, may provide that in exercising any voting rights the stock
held by them must be voted: (a) Pursuant to the provisions of the agreement; (b)
As they may subsequently agree; or (c) In accordance with a procedure agreed
upon.”

        3.    Shares to be Voted. Golusin, Shebanow and P1 hereby attest and
affirm that the following list of shares accurately represents the total shares
held and beneficially owned by each Party and that in accordance herewith they
have agreed to vote these shares in concert with P1 during the Term:

                 Shareholder                                               
        Number of Shares

                 Albert Allen Golusin                                  
            326,667

                 John James Shebanow                                  
          326,667

                 Project 1000, Inc.                                  
              2,547,771

                 Total Shares                                               
         3,201,105

        4.    Additional Shares, Sell or Transfer. In the event any Party
receives additional shares of FNEY during the Term, including, but not limited
to, preferred stock and any voting and or conversion rights attached thereto,
the Parties agree that those shares shall also be voted in concert with P1 as
provided for herein. In the event any Party desires to sell or otherwise
transfer shares of FNEY during the Term, the Parties agree that any such sale or
transfer shall be subject to the written approval of P1, which shall be obtained
prior to any such sale or transfer.




1


--------------------------------------------------------------------------------



        5.    Consideration. The Parties hereby represent and warrant that they
individually and collectively have received adequate consideration in connection
herewith, including, but not limited to, the determination that entering into
this Agreement is in the best interests of each Party and FNEY, and further, as
a result of this Agreement being executed, FNEY has and shall continue to
receive financial assistance from P1.

        6.    Termination. This Agreement shall terminate upon either the
expiration of the Term, upon written notification to each Party from SunnComm,
Inc. that it has abandoned its contemplated acquisition and or merger agreement
with FNEY, and or upon written request from SunnComm, Inc. that this Agreement
be terminated due to the further issuance of FNEY shares to SunnComm, Inc. and
or its affiliates subsequent to the effective date hereof.

        7.    Change of Control. In the event FNEY or P1 experiences a “change
in control” transaction, including, but not limited to, a merger, acquisition or
sale of a controlling interest in FNEY and or P1, the terms and conditions of
this Agreement shall remain in effect and in full force, and such action by FNEY
and or P1 shall not in any way diminish, affect or compromise the Parties
agreement to adhere to the Voting Parameters as described in this Agreement.

        8.    Hold Harmless. Each party shall save the other party harmless from
and against and shall indemnify the other for any and all liabilities, losses,
costs, expenses, or damages howsoever caused by reason of any injury (whether to
body, property, or personal or business character or reputation) sustained by
any person or to any person or to property by reason of any act, neglect,
default, or omission of a Party. Further, each Party mutually agrees to
indemnify and hold harmless each party and each of its affiliates, counsel,
stockholders, directors, officers, employees and controlling persons, within the
meaning of Section 15 of the Securities Act, or Section 20 of the Exchange Act,
for any violations of state or federal securities laws by either party or any of
its officers, other employees, agents, affiliates, counsel, stockholders,
directors, and controlling persons.

        9.    Confidentiality. The Parties agree to keep this Agreement
confidential, except as required by law or as contemplated by the terms of this
Agreement. Notwithstanding anything to the contrary herein, the Parties may this
Agreement to their respective agents and advisors whenever the Parties
determines that such disclosure is necessary or advisable.

        10.    Recovery of Litigation Costs. If any legal or equitable action or
other proceeding is commenced for the enforcement or interpretation of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation regarding any of the provisions of this Agreement, the
successful or prevailing party in such action or proceeding shall be entitled to
recover reasonable attorneys’ fees and all costs incurred in such action or
proceeding, in addition to any other relief to which such party may be entitled.

        11.    Governmental Rules and Regulations. The provisions of this
Agreement are subject to any and all present and future orders, rules and
regulations of any duly constituted authority having jurisdiction of the
relationship contemplated by the provisions of this Agreement.

        12.    Notices. All notices, requests, demands or other communications
pursuant to this Agreement shall be in writing or by telex or facsimile
transmission and shall be deemed to have been duly given (i) on the date of
service, if delivered in person or by telex or facsimile transmission (with the
telex or facsimile confirmation of transmission receipt acting as confirmation
of service when sent and provided telexed or telecopied notices are also mailed
by first class, certified or registered mail, postage prepaid); or (ii) 48 hours
after mailing by first class, registered or certified mail, postage prepaid, and
properly addressed as follows:

                                        If to Golusin:                         
                                  Albert Allen Golusin
                                                                   
                                                   10641 N. 44th St
                                                                   
                                                   Phoenix, AZ 85028

                                      If to Shebanow:                     
                                  John James Shebanow
                                                                   
                                                   4945 Kingston Way
                                                                   
                                                   San Jose, CA 95130

                                      If to P1:                                 
                                  Project 1000, Inc.
                                                                   
                                                   668 North 44th Street, Suite
248
                                                                   
                                                   Phoenix, Arizona 85008




2


--------------------------------------------------------------------------------



or at such other address as the party affected my designate in a written notice
to such other party in compliance with this paragraph.

        13.    Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties regarding the subject
matter of this Agreement and specifies all the covenants and agreements between
the parties with respect to that subject matter, and each party acknowledges
that no representations, inducements, promises, or agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party,
which are not specified in this Agreement; and any other agreement, statement or
promise concerning the subject matter specified in this Agreement shall be of no
force or effect in a subsequent modification in writing signed by the party to
be charged.

        14.    Severability. In the event any part of this Agreement, for any
reason, is determined to be invalid, such determination shall not affect the
validity of any remaining portion of this Agreement, which remaining portion
shall remain in complete force and effect as of this Agreement had been executed
with the invalid portion of this Agreement eliminated. It is hereby declared the
intention of the parties that the parties would have executed the remaining
portion of this Agreement without including any such part, parts or portion
which, for any reason, hereafter my be determined invalid.

        15.    Captions and Interpretation. Captions of the paragraphs of this
Agreement are for convenience and reference only, and the words contained in
those captions shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction or meaning of the provisions of this Agreement. The
language in all parts to this Agreement, in all cases, shall be construed in
accordance with the fair meaning of that language as if that language was
prepared by all parties and not strictly for or against any party.

        16.    Further Assurances. Each party shall take any and all action
necessary, appropriate or advisable to execute and discharge such party’s
responsibilities and obligations created by the provisions of this Agreement and
to further effectuate, perform and carry out the intents and purposes of this
Agreement and the relationship contemplated by the provision of this Agreement.

        17.    Number and Gender. Whenever the singular number is used in this
Agreement, and when required by the context, the same shall include the plural,
and vice versa; the masculine gender shall include the feminine and neuter
genders, and vice versa; and the word “person” shall include corporation, firm,
trust, association, governmental authority, municipality, association, sole
proprietorship, joint venture, association, organization, estate, joint stock
company, partnership, or other form of entity.

        18.    Execution in Counterparts. This Agreement may be prepared in
multiple copies and forwarded to each of the parties for execution. This
Agreement shall become effective when P1 receives a copy or copies of this
Agreement executed by the parties in the names as those names appear at the end
of this Agreement. All of the signatures of the parties may be affixed to one
copy or to separate copies of this Agreement and when all such copies are
received and signed by all the parties, those copies shall constitute one
agreement, which is not otherwise separable or divisible. P1 shall keep all of
such signed copies and shall conform one copy to show all of those signatures
and the dates thereof and shall mail a copy of such conformed copy to each of
the parties within ten (10) days after the receipt by P1 of the last signed
copy, and shall cause one such conformed copy to be filed in the principal
office of P1.

        19.    Successors and Assigns. This Agreement and each of the provisions
of this Agreement shall obligate and inure to the benefit the heirs, executors,
administrators, successors and assigns of each of the parties; provided,
however, nothing specified in this paragraph shall be a consent to the
assignment or delegation by any party of such party’s respective rights and
obligations created by the provisions of this Agreement.




3


--------------------------------------------------------------------------------



        20.    Reservation of Rights. The failure of any party at any time
hereafter to require strict performance by any other party of any of the
warranties, representations, covenants, terms, conditions and provisions
specified in this Agreement shall not waive, affect or diminish any right of
such failing party to demand strict compliance and performance therewith and
with respect to any other provisions, warranties, terms and conditions specified
in this Agreement. Any waiver of any default not waive or affect any other
default, whether prior or subsequent thereto, and whether the same or of a
different type. None of the representations, warranties, covenants, conditions,
provisions and terms specified in this Agreement shall be deemed to have been
waived by any act or knowledge of either party or such party’s agents, officers
or employees, and any such waiver shall be made only by an instrument in
writing, signed by the waiving party and directed to each non-waiving party
specifying such waiver. Each party reserves such party’s rights to insist upon
strict compliance with the terms, conditions, warranties, obligations,
representations, covenants and provisions of this Agreement at all times.

        21.    Concurrent Remedies. No right or remedy specified in this
Agreement conferred on or reserved to the parties is exclusive of any other
right or remedy specified in this Agreement or by law or equity provided or
permitted; but each such right and remedy shall be cumulative of, and in
addition to, every other right and remedy specified in this Agreement or now or
hereafter existing at law or in equity or by statute or otherwise, and may be
enforced concurrently therewith or from time to time. The termination of this
Agreement for any reason whatsoever shall not prejudice any right or remedy
which either party may have, either at law, in equity or pursuant to the
provisions of this Agreement.

        22.    Choice of Law and Consent to Jurisdiction. This Agreement shall
be deemed to have been entered into in the State of Nevada, and all questions
concerning the validity, interpretation or performance of any of the terms,
conditions and provisions of this Agreement or of any of the rights or
obligations of the parties shall be governed by, and resolved in accordance
with, the laws of the State of Nevada. Any and all actions or proceedings, at
law or in equity, to enforce or interpret the provisions of this Agreement shall
be litigated in courts having situs within the State of Nevada, and each party
hereby consents expressly to the jurisdiction of any local, state or federal
court located within the State of Nevada and consents that any service of
process in such action or proceeding may be made by personal service upon such
party wherever such party may be then located, or by certified or registered
mail directed to such party at such party's last known address.

        23.    Assignability. Neither party shall sell, assign, transfer, covey
or encumber this Agreement or any right or interest in this Agreement, or suffer
or permit any such sale, assignment, transfer or encumbrance to occur by
operation of law without the prior written consent of the other party. In the
event of any sale, assignment, transfer or encumbrance consented to by such
other party, the transferee or such transferee’s legal representative shall
agree with such other party in writing to assume personally, perform and be
obligated by the covenants, obligations, warranties, representations, terms,
conditions and provisions specified in this Agreement.

        24.    Continuing Provisions. Notwithstanding anything to the contrary
contained herein, the provisions concerning confidentiality, indemnification and
the Parties obligations to have adhered to the Voting Parameters as defined
herein and in the indemnification provisions hereof will survive any such
expiration or termination of this Agreement.

        25.    Force Majeure.

        a.    If any party is rendered unable, completely or partially, by the
occurrence of any event of “force majeure” (as defined below) to perform such
party’s obligations created by the provisions of this Agreement, other that the
obligation to make payments of money, such party shall give to the other party
prompt written notice of the event of “force majeure” with reasonably complete
particulars concerning such event; thereupon, the obligations of the party
giving such notice, so far as those obligations are affected by the event of
“force majeure”, shall be suspended during, but no longer than, the continuance
of the event of “force majeure” The party affected by such event of “force
majeure” shall use all reasonable diligence to resolve, eliminate and terminate
the event of “force majeure” as quickly as practicable.

        b.    The requirement that an event of “force majeure” shall be remedied
with all reasonable dispatch as herein above specified, shall not require the
settlement of strikes, lockouts or other labor difficulties by the party
involved, contrary to such party’s wishes, and the resolution of any and all
such difficulties shall be handled entirely within the discretion of the party
concerned.

        c.    The term “force majeure” as used herein shall be defined as and
mean any act of God, strike, civil disturbance, lockout or other industrial
disturbance, act of the public enemy, war, blockage, public riot, earthquake,
tornado, hurricane, lightening, fire, public demonstration, storm, flood,
explosion, governmental action, governmental delay, restraint or inaction,
unavailability of equipment, and any other cause or event, whether of the kind
enumerated specifically herein, or otherwise, which is not reasonably within the
control of the party claiming such suspension.




4


--------------------------------------------------------------------------------



        26.    Consent to Agreement. By executing this Agreement, each party,
for itself, represents such party has read or caused to be read this Agreement
in all particulars, and consents to the rights, conditions, duties and
responsibilities imposed upon such party as specified in this Agreement.

        Executed at Phoenix, Arizona, effective as of the date specified in the
preamble of this Agreement.

ALBERT ALLEN GOLUSIN                                                   
                                                       PROJECT 1000, INC.,
An Individual                                                                
                                                                    a Nevada
corporation


By: /s/                                                                 
                                                                              
By: /s/                                                       
         Albert Allen Golusin                                                 
                                                                       William
H. Whitmore, President

JOHN JAMES SHEBANOW
An Individual


By: /s/                                                        
         John James Shebanow




5


--------------------------------------------------------------------------------

